Third District Court of Appeal
                               State of Florida

                         Opinion filed November 4, 2020.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D20-0260
                         Lower Tribunal No. 17-27434
                            ________________


                      ESJ JI Operations, LLC, et al.,
                                   Appellants,

                                        vs.

                                Todd Domeck,
                                    Appellee.



      An appeal from the Circuit Court for Miami-Dade County, William Thomas,
Judge.

      Law Offices of Scott Alan Orth, P.A., and Scott Alan Orth (Hollywood), for
appellants.

      Dorta Law, and Matias R. Dorta, for appellee.


Before SCALES, HENDON, and MILLER, JJ.

      MILLER, J.
      Appellants, ESJ JI Operations, LLC and ESJ JI Leasehold, LLC, challenge a

final judgment granting attorney’s fees and costs in favor of appellee, Todd Domeck.

The decision below was predicated upon two timely served and procedurally

compliant proposals for settlement, which were rejected by the respective appellant

entities. See § 768.79, Fla. Stat. On appeal, appellants assign error in a purported

deprivation of procedural due process. 1 See Amend. XIV, U.S. Const.; Art. I, § 9,

Fla. Const. As “[t]he extent of procedural due process protections varies with the

character of the interest and nature of the proceeding involved,” and, here, the trial

court afforded both notice and a meaningful opportunity to be heard, we affirm.

Hadley v. Dep’t of Admin., 411 So. 2d 184, 187 (Fla. 1982) (citation omitted).

      “The fundamental requis[i]te of due process of law is the opportunity to be

heard.” Grannis v. Ordean, 234 U.S. 385, 394, 34 S. Ct. 779, 783, 58 L. Ed. 1363

(1914) (citations omitted). “To hold one bound by the judgment who has not had

such opportunity is contrary to the first principles of justice.” Baker v. Baker, Eccles

& Co., 242 U.S. 394, 403, 37 S. Ct. 152, 155, 61 L. Ed. 386 (1917). However, “[d]ue

process, ‘unlike some legal rules, is not a technical conception with a fixed content

unrelated to time, place and circumstances.’” Cafeteria & Rest. Workers Union v.

McElroy, 367 U.S. 886, 895, 81 S. Ct. 1743, 1748, 6 L. Ed. 2d 1230 (1961) (citation



1
  The parties stipulated to the reasonableness of hourly rates and the hours expended
in furtherance of litigation.

                                           2
omitted). Instead, “due process is flexible and calls for such procedural protections

as the particular situation demands.” Morrissey v. Brewer, 408 U.S. 471, 481, 92 S.

Ct. 2593, 2600, 33 L. Ed. 2d 484 (1972).

      Here, after the appellant entities suffered an adverse final judgment, the trial

court, entirely familiar with the contested issues by virtue of having presided over

the underlying suit from its inception, convened a hearing on entitlement to fees.

Both entities were furnished with reasonable notice in advance of the same. The

record is devoid of any evidence to show the parties’ oral presentations were unduly

hampered, restricted, or curtailed in any manner. Indeed, the trial judge allowed

additional written submissions and conducted yet another, albeit non-evidentiary,

hearing.

      Given these circumstances, appellants were afforded the requisite opportunity

to be heard “at a meaningful time and in a meaningful manner,” and due process was

satisfied.2 Mathews v. Eldridge, 424 U.S. 319, 333, 96 S. Ct. 893, 902, 47 L. Ed. 2d
18 (1976) (citation omitted).    Accordingly, and because the record lacks any

demonstration that the lower tribunal abused its discretion in adjudicating the issue

of good faith, we affirm the judgment under review.3 See Ruiz v. Policlinica


2
  We summarily reject the contention that our decision in Miccosukee Tribe of
Indians of Florida v. Lewis Tein P.L., 277 So. 3d 299 (Fla. 3d DCA 2019), required
the trial court to conduct multiple evidentiary hearings in resolving fee entitlement.
3
  “Discretion . . . is abused when the judicial action is arbitrary, fanciful, or
unreasonable, which is another way of saying that discretion is abused only where

                                           3
Metropolitana, C.A., 260 So. 3d 1081, 1089 (Fla. 3d DCA 2018) (“The offeree bears

the burden of proving the offeror’s proposal was not made in good faith.”) (citation

omitted); see also Matrisciani v. Garrison Prop. & Cas. Ins. Co., 298 So. 3d 53, 61

(Fla. 4th DCA 2020) (The “standard of review for whether a proposal for settlement

was made in good faith is abuse of discretion.”) (citation omitted); § 768.79(7)(a),

Fla. Stat. (“If a party is entitled to costs and fees pursuant to the provisions of this

section, the court may, in its discretion, determine that an offer was not made in good

faith.”).

       Affirmed.




no reasonable man [or woman] would take the view adopted by the trial court.”
Canakaris v. Canakaris, 382 So. 2d 1197, 1203 (Fla. 1980) (citation omitted).

                                           4